Exhibit AMENDMENT NO. 1 TO DEPOSIT ESCROW AGREEMENT THIS AMENDMENT NO. 1 TO DEPOSIT ESCROW AGREEMENT(this “Amendment”) is dated as of December 29, 2008 by and among THE BANK OF NEW YORK MELLON, a New York Banking Corporation, as escrow agent (“Escrow Agent”), HEALTH SYSTEMS SOLUTIONS, INC., a Nevada corporation (“HSS”), and EMAGEON INC., a Delaware corporation (“Emageon”, and together with HSS the “Depositors”, and each individually a “Depositor”). All capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Escrow Agreement (as defined below) RECITALS: WHEREAS, Escrow Agent and the Depositors are party to that certain Deposit Escrow Agreement dated as of October 21, 2008 (the “Escrow Agreement”); WHEREAS, the parties hereto desire to increase the amount deposited under the Escrow Agreement from $5,000,000 to $9,000,000 and to amend the distribution instructions for the aggregate Escrow Property as provided in this Amendment and as contemplated by Amendment No. 1 to the Merger Agreement; and WHEREAS, accordingly, the parties desire to amend the Escrow Agreement in the manner more particularly described below. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties have agreed to amend the Escrow Agreement as follows: Section
